Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lotte (US 2003/0207224) in view of Palmisano (US 6,604,527).
Lotte shows a removable dental appliance system (multiple dental appliances are provided and the first and second dental appliances form a series moving the jaw to a first incremental position and then a second incremental position and this is accomplished by the first and second surfaces of the jaw elements being engaged ([0049])) comprising a first orthodontic shell formed from a polymeric material (“polymeric” in Lotte) having a first number of tooth apertures configured to receive and reposition a number of teeth of a patient’s upper dentition (Fig. 3B, E, F; [0035]), wherein the first number of tooth apertures comprise first attachment areas intended to receive and engage with attachment elements ([0045] discusses optionally including attachment portions as claimed); a second orthodontic shell also formed from the polymeric material having a number of tooth apertures configured to receive and reposition a number of teeth of the patient’s lower dentition (Fig. 4B, C, D, F; [0035]), wherein the second number of tooth apertures comprise second attachment areas intended to receive and engage with attachment elements ([0045] discusses optionally including attachment portions as claimed); a first/second repositioning jaw element that extends across an occlusal plane of the patient’s upper and lower dentition (Fig. 3B, E, F and Fig. 4F for instance) and extends form a surface of the first/second shell and includes a first/second surface (see Figures cited above);  wherein the first/second repositioning jaw elements are positioned to interface as the patient moves to a fully sagittal jaw position of the patient’s upper dentition and the patient’s lower dentition in a manner to reposition the patient’s jaw ([0049] for instance); wherein the removable dental appliance is configured to reposition the number of teeth and the jaw concurrently ([0035] and [0049] have both these movements); a position of the first repositioning jaw element changes with a change in a position of at least one tooth in a previous stage of the treatment plan (it is noted that the exact relationship is not disclosed and only the resulting structure is at issue, which is both a movement of the jaw/repositioning elements and a movement of a tooth through the series, both of which are present in the Lotte reference).  With respect to claim 9, the first repositioning jaw element and the second repositioning jaw element extend from at least one of a buccal and lingual surface of the first and second shells (see Figures cited above).  With respect to claim 13, the first surface of the first element includes a slanted surface mesial-facing and the second surface of the second element includes a slanted surface distal-facing (Figures cited above).  With respect to claim 14, the element includes a structure to indicate to the patient that the patient has positioned the first and second repositioning jaw elements of the first shell and second shell in a fully engaged sagittal jaw position (the complementary nature of the two shells are capable of providing this).  With respect to claim 15, the first and second repositioning elements are positioned to interface as the patient moves to a fully engaged sagittal jaw position of the patient’s upper dentition and the patient’s lower dentition in a manner to reposition the patient’s jaw in an anteroposterior plane with respect to the jaws of the patient (this movement is a result of the structure detailed above).  However, while Lotte does show some angled interfacing surfaces rotated sagittaly at an angle relative to a frontal plane of the patient’s jaw (Fig. 3B,E,F for instance), Lotte fails to explicitly show that a corresponding angle of the second repositioning jaw element is also rotated similary at the same angle to interface with one another.
Palmisano similarly teaches engagement of repositioning jaw elements where a corresponding angle of the second repositioning jaw element is also rotated similary at the same angle to interface with the other jaw element (Fig. 3-4, 6, 7, 13, 14a for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lotte’s repositioning jaw elements to have the matching angles as taught by Palmisano in order to additionally provide a desired jaw opening path and easier engagement between the two surfaces.
System claims 16-17 are rejected similarly to the above where an additional dental appliance is provided and the first and second dental appliances form a series moving the jaw to a first incremental position and then a second incremental position and this is accomplished by the first and second surfaces of the jaw elements being engaged ([0049]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the newly amended jaw element position changing with a change in a position of at least one tooth in a previous stage is still covered by the Lotte reference as detailed above.  Applicant appears to argue how the change in position of Lotte, such as in [0045], is not based on tooth movements, however the present claims are directed to an apparatus where only the resulting structure is at issue, and Lotte shows both movement of a tooth and changing of position of the jaw element and therefore shows a changing position of the jaw element as a tooth is moved.
If there is a specific relationship between the tooth movement and the jaw element position in the present invention that distinguishes from how the Lotte reference determines the jaw element position, it is suggested to incorporate that specific relationship structurally in order to overcome the present prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772